Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
03/25/2016 09:05 AM CDT




                                                       - 115 -
                                          Nebraska A dvance Sheets
                                           293 Nebraska R eports
                                         POULLOS v. PINE CREST HOMES
                                              Cite as 293 Neb. 115




                             George Poullos and Jody Poullos, appellees,
                               v. Pine Crest Homes, LLC, a Nebraska
                                limited liability company, appellant.
                                                  ___ N.W.2d ___

                                        Filed March 25, 2016.    No. S-15-236.

                1.	 Equity: Quiet Title. A quiet title action sounds in equity.
                2.	 Equity: Appeal and Error. On appeal from an equity action, an appel-
                    late court decides factual questions de novo on the record and, as to
                    questions of both fact and law, is obligated to reach a conclusion inde-
                    pendent of the trial court’s determination.
                3.	 Adverse Possession: Proof: Time. A party claiming title through
                    adverse possession must prove by a preponderance of the evidence that
                    the adverse possessor has been in (1) actual, (2) continuous, (3) exclu-
                    sive, (4) notorious, and (5) adverse possession under a claim of owner-
                    ship for the statutory period of 10 years.
                4.	 Adverse Possession: Notice. The acts of dominion over land allegedly
                    adversely possessed must, to be effective against the true owner, be so
                    open, notorious, and hostile as to put an ordinarily prudent person on
                    notice of the fact that the lands are in adverse possession of another.
                5.	 Adverse Possession. If an occupier’s physical actions on the land
                    constitute visible and conspicuous evidence of possession and use of
                    the land, that will generally be sufficient to establish that possession
                    was notorious.
                6.	 ____. Although the enclosure of land renders the possession of land
                    open and notorious, it is not the only way by which possession may be
                    rendered open and notorious. Nonenclosing improvements to land, such
                    as erecting buildings or planting groves or trees, which show an inten-
                    tion to appropriate the land to some useful purpose, are sufficient.
                7.	 Adverse Possession: Notice. An adverse possession must be sufficiently
                    notorious to give notice to the record owner that his title or ownership is
                    in danger so that he may, within the period of limitation, take action to
                    protect his interest.
                                  - 116 -
                      Nebraska A dvance Sheets
                       293 Nebraska R eports
                     POULLOS v. PINE CREST HOMES
                          Cite as 293 Neb. 115

 8.	 Adverse Possession. Platted land is no less subject to adverse posses-
     sion than unplatted land. To hold otherwise would defeat the historical
     and general application of the doctrine of adverse possession.

   Appeal from the District Court for Douglas County: Timothy
P. Burns, Judge. Reversed and remanded with directions.
   Jeffrey A. Nix, of Pansing, Hogan, Ernst & Bachman, L.L.P.,
for appellant.
   James T. Boler, P.C., L.L.O., for appellees.
  Heavican, C.J., Wright, Connolly, Miller-Lerman, Cassel,
and Stacy, JJ.
   Stacy, J.
                            FACTS
   In November 2001, George Poullos and Jody Poullos pur-
chased a home and residential property on lot 368 in an
Omaha, Nebraska, subdivision. When they purchased the
home, it was fully completed; sod had been laid on the lot,
an underground sprinkler system had been installed, and a
sidewalk had been constructed. The Poulloses believed their
property extended to the edge of the sod line—a line that
was just outside the sprinkler system and perpendicular to
the end of the sidewalk. From 2001 on, George continuously
mowed, fertilized, and watered the sod. He also maintained
the sprinkler system. In the winter, George cleared the side-
walk of snow.
   At the time the Poulloses purchased and moved into their
home, the property directly adjacent to the north, lot 367, was
vacant. The vacant lot was generally covered with dirt and
weeds. A photograph taken in about November 2001 shows a
demarcation between the sod line and the vacant lot. Global
positioning system photographs and other evidence admitted at
trial generally demonstrated that the sod line demarcation con-
tinued over the ensuing 10 to 12 years, but became less even
over time as the sod spread.
                                   - 117 -
                        Nebraska A dvance Sheets
                         293 Nebraska R eports
                       POULLOS v. PINE CREST HOMES
                            Cite as 293 Neb. 115

   Lot 367 remained vacant until 2013, when Pine Crest
Homes, LLC, began constructing a home. A survey revealed
that a wedged-shaped section of land consisting of portions
of the sod and sprinkler system maintained by the Poulloses
was actually part of lot 367, not lot 368. The area in dispute is
about 667 square feet of land.
   In April 2013, the Poulloses filed a complaint for injunc-
tive relief and to quiet title. They attempted to stop the con-
struction of the home on lot 367 and asked that title to the
wedge-shaped section of land in dispute be quieted in them
based on the theory of adverse possession. The district court
denied injunctive relief but, after conducting a bench trial,
found the Poulloses had established all of the elements of
adverse possession and quieted title to the disputed land in
their favor. Pine Crest Homes timely filed this appeal, and we
moved the case to our docket on our own motion pursuant to
our statutory authority to regulate the caseloads of the appel-
late courts of this state.1 For the reasons discussed below, we
reverse, and remand with directions to enter judgment for Pine
Crest Homes.

                 ASSIGNMENTS OF ERROR
   Pine Crest Homes assigns, restated, that (1) the district court
erred in finding the Poulloses had established all the elements
of adverse possession and (2) the legal description of the dis-
puted property offered by the Poulloses was insufficient to
support quieting title in their favor.

                  STANDARD OF REVIEW
  [1,2] A quiet title action sounds in equity.2 On appeal from
an equity action, an appellate court decides factual questions

 1	
      Neb. Rev. Stat. § 24-1106(3) (Supp. 2015).
 2	
      Obermiller v. Baasch, 284 Neb. 542, 823 N.W.2d 162 (2012); Newman v.
      Liebig, 282 Neb. 609, 810 N.W.2d 408 (2011).
                                     - 118 -
                         Nebraska A dvance Sheets
                          293 Nebraska R eports
                        POULLOS v. PINE CREST HOMES
                             Cite as 293 Neb. 115

de novo on the record and, as to questions of both fact and
law, is obligated to reach a conclusion independent of the trial
court’s determination.3

                          ANALYSIS
   [3] The Poulloses sought to quiet title under the theory of
adverse possession. A party claiming title through adverse
possession must prove by a preponderance of the evidence that
the adverse possessor has been in (1) actual, (2) continuous,
(3) exclusive, (4) notorious, and (5) adverse possession under
a claim of ownership for the statutory period of 10 years.4
Here, the district court found the Poulloses’ possession was
actual, continuous, exclusive, and under a claim of owner-
ship for a period of at least 10 years. Upon de novo review,
we conclude the district court correctly found the Poulloses’
possession of the contested area was actual, continuous, exclu-
sive, and under a claim of ownership for a period of at least
10 years.
   Here, the central issue on appeal is whether the Poulloses’
possession was also “notorious.” The district court found it
was, relying heavily on the visible sod line between the prop-
erties and the Poulloses’ physical acts of maintaining the sod
and clearing the sidewalk. We disagree.
   [4-6] The acts of dominion over land allegedly adversely
possessed must, to be effective against the true owner, be so
open, notorious, and hostile as to put an ordinarily prudent
person on notice of the fact that the lands are in adverse
possession of another.5 If an occupier’s physical actions on

 3	
      Stacy M. v. Jason M., 290 Neb. 141, 858 N.W.2d 852 (2015); SID No. 196
      of Douglas Cty. v. City of Valley, 290 Neb. 1, 858 N.W.2d 553 (2015).
 4	
      Inserra v. Violi, 267 Neb. 991, 679 N.W.2d 230 (2004); Nye v. Fire Group
      Partnership, 265 Neb. 438, 657 N.W.2d 220 (2003).
 5	
      Nye v. Fire Group Partnership, supra note 4; Gustin v. Scheele, 250 Neb.
269, 549 N.W.2d 135 (1996).
                                   - 119 -
                        Nebraska A dvance Sheets
                         293 Nebraska R eports
                       POULLOS v. PINE CREST HOMES
                            Cite as 293 Neb. 115

the land constitute visible and conspicuous evidence of pos-
session and use of the land, that will generally be sufficient
to establish that possession was notorious.6 Although the
enclosure of land renders the possession of land open and
notorious, it is not the only way by which possession may be
rendered open and notorious.7 Rather, nonenclosing improve-
ments to land, such as erecting buildings or planting groves or
trees, which show an intention to appropriate the land to some
useful purpose, are sufficient.8
   The Poulloses rely heavily on our decision in Wanha v.
Long.9 There, Donald and Lee Wanha moved into a home on
lot 105 in an Omaha subdivision in 1965. When the Wanhas
purchased their home, lot 105 had no lawn and no sidewalk.
The adjacent lot, 104, however, was sodded and had a side-
walk along the lot frontage. The Wanhas installed a connecting
sidewalk and planted grass seed up to and abutting the sodded
area of lot 104. In 1973 or 1974, the owners of lot 104 built a
fence along the seeded grass/sod line; this fence remained in
place for at least the next 20 years.
   In 1996, the owners of lot 104 obtained a survey and dis-
covered the actual platted lot line of lot 104 extended into
the area the Wanhas had seeded and had been maintaining.
The Wanhas eventually sought title to the disputed area via
adverse possession. The trial court found that from 1965 to
1996, the boundary line was the sod/fence line, and ruled
in favor of the Wanhas. We affirmed. In doing so, we noted
that the evidence showed the Wanhas were the only persons
to use the disputed property during the relevant time period.
We also found that their use was not clandestine, noting that

 6	
      Nye v. Fire Group Partnership, supra note 4.
 7	
      Wanha v. Long, 255 Neb. 849, 587 N.W.2d 531 (1998).
 8	
      Id.
 9	
      Id.
                                     - 120 -
                         Nebraska A dvance Sheets
                          293 Nebraska R eports
                        POULLOS v. PINE CREST HOMES
                             Cite as 293 Neb. 115

the owner of lot 104 was aware of the use. Although we did
not expressly rely on the existence of the fence, from 1973
to 1996, the existence of that openly visible improvement
further supported an award of adverse possession in favor of
the Wanhas.
   In other cases where we have found adverse possession
of property to be sufficiently notorious, the use of the land
similarly included something more than general acts of main-
tenance. For example, in Purdum v. Sherman,10 we found
the possession was notorious when the adverse holder’s cat-
tle grazed the disputed land. And in Nye v. Fire Group
Partnership,11 we reversed a finding that the possession was
not notorious as a matter of law, where the adverse holders
“planted grass, mowed and maintained the property, erected a
snow fence in the winter, and left the 5- to 6-foot-high fence-
posts permanently in place.”
   [7] Our prior cases illustrate that an adverse possession
must be sufficiently notorious to give notice to the record
owner that his title or ownership is in danger so that he may,
within the period of limitation, take action to protect his
interest.12 In the present case, our de novo review indicates
this threshold was not met, because neither the Pollouses’
use of the land nor the improvements to the land were suf-
ficiently notorious to pass title by adverse possession. Before
the Poulloses purchased lot 368, the prior owner installed an
underground sprinkler system which extended partially onto
the neighboring lot and laid sod which extended partially
onto the neighboring lot. While the installation of sod and
underground sprinklers were both improvements to the land,
they were not conspicuous. Abutting lawns are ubiquitous in

10	
      Purdum v. Sherman, 163 Neb. 889, 81 N.W.2d 331 (1957).
11	
      Nye v. Fire Group Partnership, supra note 4, 265 Neb. at 443, 657 N.W.2d
      at 224-25.
12	
      Purdum v. Sherman, supra note 10.
                                     - 121 -
                         Nebraska A dvance Sheets
                          293 Nebraska R eports
                        POULLOS v. PINE CREST HOMES
                             Cite as 293 Neb. 115

residential neighborhoods, and here neither the underground
sprinkler system nor the sprinkler heads were visible. Though
we assume water spray was visible when the sprinkler system
was operating, there is nothing in the record indicating the
time of day or the frequency with which the sprinklers were
operated during the 10-year period, so no reasonable con-
clusions can be drawn about the visibility of the sprinkler’s
overspray during the relevant timeframe. The Poulloses made
no other visible improvements to the disputed land that might
indicate a claim of ownership, such as planting trees or install-
ing a shed, fence, or playset on the land.
   Nor was the Poulloses’ act of regularly mowing and water-
ing a strip of lot 367 while performing their own lawn mainte-
nance on lot 368 the sort of notorious act that supports adverse
possession. As this court has said, “‘It is the nature of the
hostile possession that constitutes the warning, not the intent
of the claimant when he takes possession.’”13 Acts of routine
yard maintenance, without more, are not sufficiently notorious
to warn the titleholder that another is claiming or using the
land for his own purpose. Something more than a neighbor
watering and mowing over the property line is needed to alert
a reasonable owner that his title is in danger and he must take
steps to protect his interest.
   Upon de novo review, we find the Poulloses have failed
to prove, by a preponderance of the evidence, that their pos-
session of the disputed property was sufficiently notorious
to support a claim of adverse possession. Because we reach
this conclusion, we need not address the second assignment
of error.
   [8] We note Pine Crest Homes also argues that the doctrine
of adverse possession should not apply in platted subdivisions
as a matter of public policy. We specifically rejected such an

13	
      Pettis v. Lozier, 217 Neb. 191, 196, 349 N.W.2d 372, 375-76 (1984).
                                    - 122 -
                         Nebraska A dvance Sheets
                          293 Nebraska R eports
                        POULLOS v. PINE CREST HOMES
                             Cite as 293 Neb. 115

argument in Wanha v. Long,14 reasoning that “‘platted land is
no less subject to adverse possession than unplatted land. To
hold otherwise would defeat the historical and general appli-
cation of the doctrine’” of adverse possession. We adhere to
that holding.

                        CONCLUSION
   For the foregoing reasons, we reverse the district court’s
order quieting title in favor of the Poulloses and remand
the cause with directions to enter judgment in favor of Pine
Crest Homes.
                    R eversed and remanded with directions.

14	
      Wanha v. Long, supra note 7, 255 Neb. at 863, 587 N.W.2d at 542.